Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

1.	The drawings are objected to because 
a.	element 61 as shown in figure 4 is not disclosed in the specification.
b.	element 50a as shown in figure 5 is not disclosed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102/103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6 & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Penniman et al. US5673176 or, in the alternative, under 35 	U.S.C. 103 as obvious over Penniman et al. US5673176 in view of Hosking 	US2006/0239314.

	Per claim 1 Penniman et al. teaches a heat transport device (14 & 16, see fig.1) configured to transport heat of a heat generating element (18 and/or 54) mounted on a board (12; col.6, line 29-52, col.8, line 49-50), comprising: a first heat sink (14a, see fig. 1, 7-8) configured to extend along a surface 5of the board (12) on which the heat generating element (18 and/or 54) is mounted (see fig.1, 7- 9), and which first heat sink has a sheet mounting hole (58, see fig.7; col.8, line 49-50, “opening 58 is a hole which includes a through hole that partially receives the sensor on the circuit board 12”) configured to align with the heat generating element (see fig.1, 7-9); and a sheet member (64, see fig.9) adjacent to the first heat sink so as to close the sheet mounting hole  (see fig.9) and which sheet member has 10thermal conductivity (col.9, line 3-7), wherein the sheet member (64) is configured to be in thermal contact with a surface of the heat generating element (see fig.9; col.9, line 1-20) and the sheet member (64) has a rigidity lower than a rigidity of the first heat sink (col.8, line 52-64 & col.9, line 1-20, “the paragraph disclose that 64 is thin and the drawings show that the first heat sink 14a is thicker than the sheet member 64, therefore the first heat sink 14a would be more rigid than the sheet member 64”). 
	Alternatively, Hosking discloses the heat generating element is a temperature sensor ([0009])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a temperature sensor as the heat generating element because the temperature sensor requires the effective and proper thermal dissipation of heat as taught by Penniman et al. to ensure the proper functioning of the temperature sensor and the board.
	Per claim 2 Penniman et al. teaches the heat transport device according to claim 1, including: a bracket (14b) which is fixed to the board and which covers the sheet mounting hole (see fig.1-9); and 5a resin elastic member (34 & 60) which presses the heat generating element (18 and/or 54) through the sheet member while being elastically compressed by the bracket (see fig.9; col.5, line 20-25,  “arrows disclose compression”).  
	Per claim 3 Penniman et al. teaches the heat transport device according to claim 2, including: - 27 -JP920200006 (306-0294)a second heat sink (16a & 16b) which extends along a back surface of the board opposite from the surface on which the heat 5generating element (54) is mounted (see fig.1-9), and which second heat sink is in thermal contact at a position on the back surface that corresponds to a position of the heat generating element (see fig.1-9; col.6, line 46-56 & col.8, line 29-51); and a stud (22 & 42, see fig.2 & 9) which stands upright from the second heat sink 10and which passes through a through hole of the board (12, see fig.9), wherein the bracket (14b) is fixed to the stud (see fig.9).  
	Per claim 4 Penniman et al. teaches the heat transport device according to claim 3, wherein the second heat sink (16a & 16b) includes: a first thickness portion (16b) which is in thermal contact at the position on the back surface corresponding to the 5position of the heat generating element (see fig.9), and the stud (42 & 22) is in the first thickness portion; and a second thickness portion (16a, see fig.9) which is fixed to a side surface of the first thickness portion and which has a thickness that is less than a thickness of the first 10thickness portion (col.6, line 54-67 & col.7, line 1-40, see fig.1, 9, “element 16a is shown to be less thick than 16b”).  
	Per claim 6 Penniman et al. teaches the heat transport device according to claim 1, wherein a periphery of the sheet mounting hole (58) in the first heat sink is shaped to protrude toward the board (see fig.1, 7 & 9).  
	Per claim 8 Penniman et al. teaches an electronic apparatus (10) having a heat generating element (18 and/or 54), comprising: a board (12) on which the heat generating element is mounted (col.6, line 29-52, col.8, line 49-50); 5a first heat sink (14a, see fig. 1, 7-8) which extends along a surface of the board (12) on which the heat generating element is mounted (see fig.1, 7-9), and which first heat sink has a sheet mounting hole (58, see fig.7; col.8, line 49-50, “opening 58 has a hole that partially receives the sensor on the circuit board 12”) that aligns with the heat generating element (see fig.1, 7-9); and a sheet member (64, see fig.9) adjacent to the first heat sink so as 10to close the sheet mounting hole (fig.9) and which sheet member has thermal conductivity (col.9, line 3-7), wherein the sheet member (64) is in thermal contact with a surface of the heat generating element (see fig.9; col.9, line 1-20) and the sheet member (64) has a rigidity lower than a rigidity of the heat sink (col.8, line 52-64 & col.9, line 1-20, “the paragraph disclose that 64 is thin and the drawings show that the first heat sink 14a is thicker than the sheet member 64, therefore the first heat sink 14a would be more rigid than the sheet member 64”).
	Alternatively, Hosking discloses the heat generating element is a temperature sensor ([0009])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a temperature sensor as the heat generating element because the temperature sensor requires the effective and proper thermal dissipation of heat as taught by Penniman et al. to ensure the proper functioning of the temperature sensor and the board.

Claim Rejections - 35 USC § 103

3.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Penniman et al. US5673176 (alone, or as modified by Hosking 	US2006/0239314).
	
	Per claim 5 Penniman et al. discloses the heat transport device according to claim 1 except for wherein the sheet member is a graphite sheet.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make the sheet member a graphite sheet, because of the small size, and high reliability of thermal dissipation without contamination of the graphite sheet, thus ensuring proper and effective thermal dissipation of heat from the heat generating element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.

4.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Penniman et al. US5673176 (alone, or as modified by Hosking 	US2006/0239314) in view of Zhang et al. US2015/0077918.

	Per claim 7 Penniman et al. discloses the heat transport device according to claim 1 
	Penniman et al. does not explicitly teach wherein the heat generating element has a package on package (PoP) structure. 
	Zhang et al. however wherein the heat generating element has a package on package (PoP) structure (see claim 11)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a heat generating element with a package on package (PoP) structure, because it ensures the efficient utilization of space with an apparatus.

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Peng et al. US2008/0247136 discloses A heat dissipating apparatus for dissipating heat generated by heat producing device, includes a base, a fin set and an axial fan. 
	Sohn et al. US2016/0301442 discloses a substrate including at least one heat generating component; a metallic shield cover that is disposed on the substrate to enclose the at least one heat generating component; a metal housing disposed around the shield cover; and a heat transfer member that is configured to transfer heat emitted from the heat generating component through an opening formed at a position corresponding to the heat generating component to the metal housing.
	Lai US2017/0367175 discloses An electronic apparatus and heat dissipation and EMI shielding structure thereof are provided. The electronic apparatus includes a substrate, at least one chip disposed on the substrate, and the heat dissipation and EMI shielding structure. 
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835